Citation Nr: 0207413	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss 
of the right, currently rated 10 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board)  on appeal from a rating decision of December 1998 
from the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 10 
percent evaluation for sensorineural hearing loss of the 
right ear and the zero percent evaluation for bilateral 
otitis externa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and VA's duty to 
notify and assist the veteran has been satisfied.

2.  The veteran's right ear hearing loss is currently 
manifested by a pure tone average threshold of 98 decibels at 
1,000, 2,000, 3,000 and 4,000 Hertz, with pure tone 
thresholds of 55 decibels or more in all four relevant 
frequencies.  His right ear speech recogition ability is 16 
percent.  The veteran's left ear is not service-connected and 
he is not deaf in both ears.  The right ear is Level XI 
hearing under Table VI.

3.  Bilateral otitis externa is asymptomatic with no evidence 
of swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for hearing loss of the right ear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.31 (2001); 38 C.F.R. §§  4.85, 4.87, Diagnostic Code 
6101 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).

2.  The criteria for an evaluation greater than zero percent 
for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7 (2001); 
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998); 38 C.F.R. §  
4.87, Diagnostic Code 6210 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1946 the RO granted service connection for bilateral 
otitis externa and assigned a zero percent evaluation 
effective from November 15, 1945.  In March 1987 the RO 
granted service connection for sensorineural hearing loss of 
the right ear and assigned a 10 percent evaluation effective 
from October 21, 1986.  

In November 1997 the veteran filed a claim seeking an 
increased evaluation for his service connected hearing loss 
disability.  He underwent a VA audiological evaluation in 
October 1998.  The results revealed he had a sloping, high 
frequency sensorineural hearing loss, which was severe to 
profound in the right ear.  Speech reception threshold was 60 
decibels in the right ear and 62 decibels in the left ear and 
speech recognition ability was 8 percent in the right ear and 
80 percent in the left ear.  The pure tone average for the 
right ear was 95+.

On the October 1998 VA evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
75
105+
105+
105+
LEFT
NA
70
70
65
85

In November 1998, the veteran underwent a VA examination for 
ear disease.  The auricles and external canals were normal 
bilaterally.  The tympanic membranes were mildly opacified.  
There was no inflammation or discharge.  The mastoids 
appeared normal bilaterally.  There was no evidence of active 
ear disease, no evidence of infection of the middle or inner 
ear, and no evidence of ear disease affecting any function 
other than hearing.  He was noted to have severe hearing loss 
in the right and left ears.  The middle ear function was 
essentially normal bilaterally with the exception of mild 
eustachian tube dysfunction on the right side.  The 
impression was asymmetric bilateral sloping sensorineural 
hearing loss, worse in the right ear, of noise induced 
pattern, and with no usable hearing in the right hear.  The 
left ear showed severe hearing loss, with a speech reception 
threshold reduced to 80 percent.

In November 2000, the veteran again underwent a VA 
examination.  On examination he had normal ear canals without 
any evidence of external otitis and normal-looking eardrums.  
The balance of the ear nose and throat (ENT) examination was 
normal.  

A complete audiogram was interpreted as showing very severe 
to profound hearing loss in the right ear and on the left 
side there was a moderately severe sensorineural hearing loss 
in the lower frequencies and a more significantly severe loss 
in the higher frequencies.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
75
105
105
105
LEFT
NA
70
80
85
85

The puretone average was 98 in the right ear and 80 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 16 percent in the right ear and of 68 percent in 
the left ear.  

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As factfinder, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Sanden v. Derwinski, 
2 Vet. App. 97, 100 (1992).

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of diseases of the ear, including 
hearing loss.  This amendment was effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  When a 
governing law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent Congressional or Secretarial 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has recently held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See VAOPGCPREC 3-2000 
(April 10, 2000).  

At the time that the veteran filed his claim for an increased 
rating for right ear hearing loss, evaluations of hearing 
loss ranged from zero to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  In situations where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. § 3.383 (1998).  Thus, a maximum 10 
percent evaluation was assignable for single ear hearing 
loss, only where the hearing in the service-connected ear was 
at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 
6110 (1998).

The above-noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently found at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2001).  However, the June 1999 
amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment.

Under 38 C.F.R. § 4.86 it is provided that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  Id.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of 
bilateral defective hearing range from zero to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85 (2001).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (2001).  38 C.F.R. § 
4.85(f) (2001).  

Compensation is only payable for the combination of service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as if both disabilities were 
service-connected when there is total deafness in one ear as 
a result of service-connected disability and total deafness 
in the other ear as a result of a nonservice-connected 
disability.  38 C.F.R. § 3.383 (2001).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2001).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.102 (2001).

Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law. 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001) (VCAA).  This liberalizing law is 
applicable to the present appeal.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement this law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). These regulations, however, do 
not provide any rights other than those granted by the VCAA.  
In the present case, the RO has essentially complied with the 
requirements of VCAA, having provided the veteran a copy of 
the applicable rating decision which notified him of the 
basis for the decisions reached and what was needed to 
support his claims.  The RO also provided the veteran a 
statement of the case and supplemental statement of the case 
that provided a summary of the evidence, the applicable law 
and regulations, and a discussion of the facts of the case.  
Accordingly, the Board finds that the duty to notify the 
veteran has been fulfilled.

In addition, the duty to assist has been satisfied because 
the RO has afforded the veteran VA audiological evaluations 
in October 1998 and November 2000 and VA examinations of the 
ears in November 1998 and November 2000.  The veteran has not 
identified any evidence that is relevant to his case. 

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.

Right Ear Hearing Loss

As earlier noted, effective June 10, 1999, regulations 
applicable to hearing loss were revised.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he would be entitled to application of the version 
most favorable to him.  However, the effective date of June 
10, 1999, for the revised criteria prevents the application 
of those criteria prior to that date.  Thus, prior to June 
10, 1999, only the old criteria will apply, but from June 10, 
1999, to the present the veteran is entitled to the 
application of the criteria most favorable to him.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); see also Karnas, 
supra at 311.  Prior to June 10, 1999, the severity of 
hearing loss was determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  See also 64 Fed. Reg. 25208 and 25209, published 
at 38 C.F.R. § 4.85-4.87 (effective June 10, 1999). The RO 
has evaluated the veteran's service-connected right ear 
hearing loss under the rating criteria in effect prior to and 
subsequent to June 10, 1999.  

As previously noted, when impaired hearing is service-
connected for only one ear, and the veteran is not totally 
deaf in both ears, the nonservice-connected ear will be 
assigned a Roman numeral I designation for hearing 
impairment.  38 C.F.R. § 4.85(f) (2001).  Prior to the 
enactment of 38 C.F.R. § 4.85(f), hearing loss in a 
nonservice-connected ear was considered normal hearing for 
purposes of computing the service-connected disability 
rating, unless the claimant was totally deaf in both ears.  
In other words, in the absence of total bilateral deafness, 
hearing loss in a nonservice-connected ear was assigned Level 
I hearing.  VAOPGPREC 32-97 (Aug. 29, 1997).  Thus, the new 
regulations resulted in no substantive changes with regard to 
the evaluation of a hearing loss in a nonservice-connected 
ear.

Applying the October 1998 and November 2000 audiometry 
results to the former criteria results in designations of 
level I (for the non service-connected left ear) and level XI 
(for the right ear), thus warranting a 10 percent evaluation 
under Diagnostic Code 6101 (1998).  The same evaluation 
results when the revised criteria are utilized.  The revised 
criteria provide that where, as here, the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  When the October 1998 and November 2000 
audiological examination results for the right ear are 
applied to Table VI, a level XI designation results, and when 
applied to Table VIa, a VIII designation results; hence, the 
greater designation, level XI, will be utilized.  The left 
ear is considered normal (level I) for purposes of assigning 
a disability rating.  See 38 C.F.R. § 4.85(f) (2001).  
Combining these scores in the manner set forth in Table VII 
(which is identical under both the former and revised 
provisions) once again works out to a 10 percent evaluation 
for hearing loss under Diagnostic Code 6100 (2001).  Thus, 
regardless of whether the veteran's audiological evaluation 
results are considered under the former or the revised 
criteria, there is no basis for assignment of a rating in 
excess of 10 percent for his right ear hearing loss at this 
time.  

It is obvious to the Board that the veteran is essentially 
deaf in his right ear and that his overall hearing disability 
is compounded by the significant hearing loss in his left 
ear.  Thus, it is understandable that a 10 percent rating may 
seem inadequate to him.  However, the rating to be assigned 
for hearing loss is not a matter of judgment.  As noted 
above, the scores of the hearing tests are compared with the 
appropriate chart and the results are read.  Nevertheless, he 
is reminded that if his right ear hearing loss increases, he 
might become eligible to be compensated for the hearing loss 
in both ears.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Otitis Externa

As noted above, during the pendency of this appeal, the 
regulatory provisions pertaining to the evaluation of 
diseases of the ear were amended effective June 10, 1999.  
Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran, although new rating 
criteria may only apply to the period since their effective 
date.  Karnas, supra; VAOPGCPREC 3-2000.

The old and new rating criteria for the disability at issue 
are virtually the same.  The old rating criteria provide that 
disease of the auditory canal is rated 10 percent when there 
is swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment.  38 C.F.R. § 
4.87a, Code 6210 (1998).  The new rating criteria merely 
recharacterized the disability as "chronic otitis externa" 
but retained the same requirements.  38 C.F.R. § 4.87, Code 
6210 (2001).

VA examinations in both 1998 and 2000 showed no evidence of 
active ear disease, including otitis externa.  In fact the 
relevant examination findings were normal.  Additionally, the 
veteran has not reported any incidents of otitis 
externa/active ear infection or of the need to receive 
treatment for any ear infection during the past several 
years.  As the requirements for a compensable rating under 
Code 6210 are not met, a zero percent rating is proper 
pursuant to 38 C.F.R. § 4.31.

As the preponderance of the evidence is against the claim for 
a compensable rating for bilateral otitis externa, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.CA. § 5107(b); Gilbert, supra.

Extraschedular Consideration

The RO has considered the provisions of 38 C.F.R. § 
3.321(b)(1) which provide that in an unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

Neither the service-connected hearing loss nor otitis externa 
has required frequent inpatient care, been shown to markedly 
interfere with any employment, or to otherwise present an 
unusual or exceptional disability picture.  In fact, the 
otitis externa appears to be inactive and asymptomatic, and 
there is no indication that the veteran, who was born in 
1911, is still employed or seeking employment.  

Thus, referral of this case for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.   The Board has considered all 
pertinent sections of 38 C.F.R., Parts 3 and 4 as required by 
the Court in Schafrath, supra, but finds no other provision 
upon which to assign an increased evaluation.


ORDER

Entitlement to an evaluation greater than 10 percent for 
hearing loss of the right ear is denied.

Entitlement to a compensable evaluation for bilateral otitis 
externa is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

